MANNING, J.
The crime charged in this indictment is bribing, or endeavoring to bribe another to commit a felony —the crime of murder. A witness, Young, was examined on behalf of the State, but what his evidence was, does not appear. On cross-examination, he having “ stated that he and Sayers, another witness for the State, who had been previously examined, were in close proximity to each other, the witness was asked what was the reason that Sayers did not hear the conversation detailed by said witness Young;” which question was ruled out, and defendant excepted.
1. What this conversation was, between whom it took place, and whether it was relevant, is not shown; nor is it said that Sayers had testified that he did not hear it. We are left wholly uninformed of any matter which would tend to show that the question was not properly excluded for want of relevancy.
2. But there is another objection to the interrogatory: The witness was asked the reason why another person near him did not hear a conversation about which he had testified. It asked, apparently, for a mere conclusion or opinion of the witness. If the object was — as we suppose — to convince the jury that the reason why Sayers did not hear the conversation, was because it did not take place, and the witness, Young, swore falsely, Sayers’ testimony, if there was any such testimony, that he did not hear it, would direct the minds of the jury to inquiry on that subject. The witness, besides, might have been further asked concerning other matters of fact to enforce that inquiry ; as, for instance, how far he and Sayers were apart, what was the situation of all the parties relatively toward each other; whether the conversation was in whispers, or in a low or audible voice, and whether Sayers was deaf or not. But he should not have been asked for a conclusion or reason, which it was for the jury, from the facts testified about, to ascertain or infer.
3-4. There was no error in refusing to give the charges asked for on behalf of defendant, for the reason that each one of the three is founded on the assumption that certain facts were proved in the cause, when there is nothing in the bill of exceptions to show that there was any evidence, concerning them, submitted to the jury. As the rulings of the *390court below must be considered correct, unless the contrary be shown, we can not hold upon any thing contained in this record, that they were erroneous.
The judgment must be affirmed.